DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-18 are pending in this application.
Claims 2 and 12-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02 November 2020.
Claims 3 and 4 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1 and 5-11 are examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following rejections are maintained:
Claims 1, 5-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 103342730A, cited by Applicant in IDS filed 27 September 2018; machine translation for relevant citations included with Office action mailed 09 September 2020) in view of Henry et al. (“Henry”, US 2004/0170581) and Kazuko (JP 2005-089311, cited by Applicant in IDS filed 27 September 2018).
Sun teaches extracts of active components, including 3β,23,28-trihydroxy-12- oleanene 23-caffeate and 3β,23,28-trihydroxy-12-oleanene 3β-caffeate, for use in drugs and health foods such as anti-aging and curing aging diseases; dosage forms include external application (i.e., ointments and liniments; see e.g. lines 10-18; 156-159; 199; 287-289).  
Regarding claims 1, 6, 10, and 11, Sun teaches extracts, active components, and active compounds, including 3β,23,28-trihydroxy-12- oleanene 23-caffeate and 3β,23,28-trihydroxy-12-oleanene 3β-caffeate (e.g., lines 10-18; 156-159).  The compounds can be used in the preparation of drugs or foods for delaying aging and treating aging diseases (e.g., lines 15-16; 199).  Suitable dosage forms include external application (i.e., ointments and liniments; see e.g. lines 287-289), and thus the ordinarily skilled artisan would reasonably surmise dosage forms include those applied to skin.  "[I]n considering the disclosure of a reference, it is proper to take into account not only 
While Sun teaches the compounds may be used in preparations effective for delaying aging and treating aging diseases, Sun does not teach specifically teach the preparations are effective for “skin moisturizing”.
Henry teaches caffeic acid ester compounds, which satisfy the requirements of anti-inflammatory properties as well as skin care activity, including contributing to towards regulating the moisture level of the skin (e.g., paragraphs [0002]-[0006]). 
Kazuko teaches oleanene-type triterpenes which may have ameliorating and prophylactic effects on wrinkles, as well as cell activating actions (e.g., abstract).  The wrinkle improvement effect is shown using formulae such as moisturization eye creams (e.g., see Examples).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the preparation of Sun as a cosmetic composition for skin moisturizing; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because compounds belonging to the same classes as those of Sun, including caffeic acid esters and oleanene-type triterpenes, are already known to be effective for skin moisturizing, as taught by Henry and Kazuko.  Therefore, the skilled artisan would recognize Sun’s description of “delaying aging and treating aging diseases” would include skin moisturizing, and would thus be motivated to utilize the preparation of Sun for skin moisturizing, with a reasonable expectation of success.

Regarding claim 7, it is noted that, while Sun does not explicitly teach a weight ratio of its compounds 1 and 2 in a preparation, Sun teaches use of both compounds together for prolonging replication life of yeast cells (e.g., lines 543-584) in roughly equal concentrations (e.g., Figures 5 and 6).  Therefore, the skilled artisan would reasonably expect the compounds may be used together with similar relative weights (i.e., a weight ratio of 1:0.5-1.5), with a reasonable expectation of success.  

Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Henry and Kazuko as applied to claims 1, 5-7, 10, and 11 above, and further in view of Lambers et al. (“Lambers”, US Patent 6,001,375).
The inventions of Sun, Henry, and Kazuko are delineated above (see paragraph 11, above).

Lambers is in the field of topical skin compositions (e.g., title; abstract) and teaches the ceramide-containing compositions have a high capacity for recovering diminished water-retaining properties of preheated or damaged skin, and are shown to protect against skin irritation and produce a clear moisturizing effect (e.g., abstract; col. 2, lines 40-46; col. 5, lines 29-35).  Preferred ceramides include ceramide 1, 2, 3, 4, 5, 6I, and 6II (e.g., col. 4, lines 35-37).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a ceramide in the composition of the cited prior art; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the addition of a ceramide to the composition of Sun provides the benefits of recovering diminished water-retaining properties of preheated or damaged skin, protection against skin irritation, and a clear moisturizing effect, as taught by Lambers.


Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.  
Applicant first argues Sun is silent with regard to the ability of either the active ingredients (recited in instant claim 1) to moisturize the skin. 

Applicant also argues Henry refers to compositions which generally control the moisture level of the skin as a background technology, but is directed to formulations with an anti-inflammatory effect. Applicant asserts that, while paragraph [0006] of Henry states the caffeic acid ester satisfies the above requirements (recited in paragraphs [0002]-[0004]), the remainder of Henry states its “express purpose and object….is to provide an anti-inflammatory agent.”  
This argument is not persuasive.  As noted by Applicant, paragraph [0002] of Henry teaches requirements for cosmetic preparations include contributing towards regulating the moisture level of the skin.  Henry also teaches, “the problem addressed by the present invention was to provide new cosmetic preparations which would combine skin care activity with particular anti-inflammatory properties” (e.g., paragraph [0004]), and that the caffeic acid esters “satisfy the requirements stated above in excellent fashion” (e.g., paragraph [0006]).  Therefore, one of ordinary skill in the art would recognize that 1) the phrase “skin care activity” would include regulating the moisture level of the skin, and 2) the caffeic acid esters satisfy the requirements of both skin care activity and anti-inflammatory properties.  That Henry discloses anti-inflammatory properties more does not exclude the disclosure of other properties, including regulating the moisture level of the skin.  Therefore, considering the reference as a whole (in this case, by not excluding certain portions of the reference), one skilled .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971); MPEP 2145 X.A.
Applicant also argues Kazuko discloses compositions in which arjunolic acid (an oleanene-type triterpene) is included as an active ingredient in varying amounts in a moisturizing eye cream, to test the wrinkle improvement effect of arjunolic acid.  Applicant argues, “Kazuko only discloses the use of triterpenes to improve and prevent wrinkles.”  Applicant asserts a skin moisturizing effect of the triterpenes cannot be derived from the moisturizing eye cream formulation of the Examples and Comparative Example of Kazuko, because “the moisturizing eye cream formulations used in the Comparative Examples did not contain any triterpenes in order to confirm the wrinkle improvement effect according to the amount of triterpenes in the Example formulations.”
This argument is not persuasive.  It is not clear how Applicant arrived at its assertion regarding the results of the Examples and Comparative Example of Kazuko; since the Examples of Kazuko (which contain the triterpene) form a moisturizing eye 
In response to applicant's arguments against the Lambers reference individually (in this case, that Lambers does not teach the active ingredients of instant claim 1), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV.  
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611